DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-8, 12, 14-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758.
Regarding claim 1, Hansen discloses an optical device (see at least Par 26, Fig 1, binocular system 20) comprising: at least one image sensing assembly having an image sensor (Par 29 - (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 75),at least one electrical connection (see at least Par 28, FIG. 1,  Electrical and/or signal communication between components is represented schematically by curved lines), and an output image through the eyepiece (Par 29 - (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal, (C) a display 46 for converting the video signal into video images formed with visible light, and (D) output optics 48 (also termed an eyepiece) that a user may utilize to see the video images; Par 76); at least one objective lens (Par 29 - (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32; see at least Fig. 2-3, Par 75), the at least one objective lens and the at least one image sensing assembly forming at least one channel (see at least Fig. 3, elements 132, 134, 158, 160; Par 75, Each assembly includes a thermal camera 130. Par 79 - Due to the threaded engagement, rotation of holders 158 causes the objectives to move along barrels 160, either closer to or farther from their associated sensors; Par 26 - In contrast to strictly optical binoculars, input and output optical paths of the system do not need to connect to one another), wherein at least one of the at least one image sensing assembly and the at least one objective lens moves for focusing an image projected through the at least one eyepiece to an eye of the observer ( see at least Par 44 - Each camera may be focused independently or the cameras may be focused in unison. The focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29) but does not disclose at least one eyepiece fixed in a physical position with respect to an observer. However, in a similar field, Zimmerman teaches at least one eyepiece ([0059], eyepiece 19) fixed in a physical position with respect to an observer (Fig 6, [0059], module 19 is designed as a binocular). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Hansen with the eyepiece of Zimmerman to minimize subjective disruption caused by the process of setting focus within an image assembly (Zimmerman, [0004]).
Regarding claim 2, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one objective lens focuses in relation to the at least one image sensing assembly (see at least Par 44- the focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29. System 20 may include a single focusing mechanism 64 capable of moving, at the same time (indicated at 66), both sensors 44 (or both objectives) closer to or farther from the objectives (or sensors).
Regarding claim 3, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one image sensing assembly independently focuses to the at least one eyepiece (see at least Par 43- Cameras 56, 58 and visualization units 60, 62 each may be focused by any suitable mechanism. Focusing may be driven manually or with a motor, among others. Furthermore, focusing of each camera or visualization unit may be controlled manually or may be controlled automatically by controller 50 (e.g., to provide autofocusing); Par 44 - Each camera may be focused independently or the cameras may be focused in unison. The focus may be adjusted by driving relative motion of the objective and sensor of the camera, generally to change their separation on the optical path. Accordingly, the objective, the sensor, or both may be moved with respect to support assembly 29).
Regarding claim 6, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one electrical connection is integrated into the at least one image sensing assembly (see at least Fig. 1, elements 44, 52, 77A, 77B, Par 50 - Power supply 52 may be any mechanism for providing operating power to the system).
Regarding claim 7, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one electrical connection provides electrical connection as the at least one image sensing assembly (see at least Par 43 - Focusing may be driven manually or with a motor, among others; Par 50- Power supply 52 may be any mechanism for providing operating power to the system. The power supply may be line power, one or more batteries, or a combination thereof, among others. The power supply may be a source of power for the controller, sensors, displays, one or more focusing mechanisms, an illuminator, a rangefinder, or any combination thereof, among others).
Regarding claim 8, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one electrical connection is integrated as part of a focus mechanism (see at least Par 43 - Focusing may be driven manually or with a motor, among others; Par 50- Power supply 52 may be any mechanism for providing operating power to the system. The power supply may be a source of power for the controller, sensors, displays, one or more focusing mechanisms).
Regarding claim 12, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein at least one of the at least one image sensing assembly and the at least one objective lens focuses through rotational movement and the other of the at least one image sensing assembly and the at least one objective lens focuses through translational movement (see at least Par 78-79 - Due to the threaded engagement, rotation of holders 158 causes the objectives to move along barrels 160, either closer to or farther from their associated sensors; Par 44- For example, both sensors may be attached to a carriage 68 that is mounted movably to the support assembly, to permit translational motion of the carriage that coordinately changes the length of the optical path from each sensor to its corresponding objective).
Regarding claim 14, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the channel of the at least one objective lens and the at least one image sensing assembly has a non-adjustable collimation designed into the channel (see at least Fig 3, elements 132, 134, 158, 160, 162; Par 79, Fig 3 and 4 shows aspects of the focusing mechanism for objectives 132. Each objective is held in place by a holder 158 received in a respective barrel 160 formed by the system's frame 162).
Regarding claim 15, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one eyepiece is permanently fixed in relation to the at least one image sensor focus mechanism (see at least Fig 1-3, Par 46 - Visualization units 60, 62 also may be adjustable to alter their spacing from one another (and particularly the spacing of output axes 38, 40), to match the spacing between a given user's eyes. Both units may be movable with respect to support assembly 29 and one unit may be fixed and the other movable).
Regarding claim 16, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein at least one mechanical mounting assembly is integral to the eyepiece housing (see at least Fig 3, Par 27 - Monocular assemblies 26, 28 may be supported and enclosed by a support assembly 29 (also termed a frame, housing, or body).
(see at least Par 75, each assembly includes a thermal camera 130. The camera receives and focuses incident infrared radiation using objective 132).
Regarding claim 20, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches integrated into a night vision device wherein an image display is connected to the image sensing assembly (see at least Par 107- the IR binocular system may be mounted on a helmet to provide depth perception at night. see at least Par 75, each assembly includes a thermal camera 130. The camera receives and focuses incident infrared radiation using objective 132; see at least Fig 1, elements 44, 46, 77A, 77B; Par 28 - Exemplary functional and structural relationships among components of system 20 are shown  in Fig 1. Electrical and/or signal communication between components is represented schematically by curved lines).
Regarding claim 21, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches discloses wherein the at least one channel further comprises at least one image display (see at least Fig 1, Par 41- Each eyepiece 48 and its associated display 46 may be described as a left or right visualization unit (60 or 62); Par 75-76).
Regarding claim 22, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the at least one image sensing assembly further comprises at least a first image sensing assembly and a (Fig. 1, Fig 3; Par 29 - Each monocular assembly 26, 28 may include (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32, (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 29 - Each sensor 44 and its associated input optics 42 may be described as a camera or a collector (56 or 58); Par 75), the first image sensing assembly having a first image sensor and the second image sensing assembly having a second image sensor (see at least Fig 1, Fig 3; Par 29- Each monocular assembly 26, 28 may include (A) input optics 42 (such as an objective) for gathering, directing, filtering, and/or focusing radiation, such as infrared radiation, incident along one of input optical axes 30, 32, (B) a sensor 44 (also termed an image sensor) for detecting images formed by the input optics on the sensor and converting the images into a representative video signal; Par 29 - Each sensor 44 and its associated input optics 42 may be described as a camera or a collector (56 or 58); Par 75), wherein the first image sensor and the second image sensor are different types of imaging sensors (see at least Par 34 - Alternatively, the sensors may be set or adapted to detect different wavelength bands a visible light sensor and an infrared (SWIR, MWIR, and/or LWIR) sensor, an ultraviolet sensor and a visible light sensor, an ultraviolet sensor and an infrared sensor).
Regarding claim 23, Hansen in view of Zimmerman discloses the invention as described in claim 1 and Hansen further teaches wherein the output image through the (see at least Fig 10, elements 534, 536, 542; Par 93-94, FIG 10 shows a schematic view of another exemplary binocular system 520 incorporating at least one additional camera relative to system 20 (see FIG. 1). The system may include at least three cameras 522, 524, 526, each equipped with separate input optics 528, 530, 532 and sensors 534, 536, 538. The third (or higher order) camera may be integral to the system or may be a module that can be added and removed. A controller 540 may blend video signals from any combination of cameras, such as cameras 522, 524, for display by a visualization unit 542).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758 and in further view of Bowen et al. US 6,288,386.
Regarding claim 5, Hansen in view of Zimmerman discloses the invention as described in claim 1 but does not teach specifically teach wherein the at least one objective lens is purged simultaneously with the at least one eyepiece and the at least one image sensing assembly. However, in a similar field, Bowen teaches wherein the at least one objective lens (Fig 1, 42) is purged simultaneously with the at least one eyepiece (30) and the at least one image sensing assembly (Fig. 2 and 16; col 2, In 17-37; col 7, In 31-56; col 8, In 28-36 sealed purge screw 56, (it is noted that since the purge takes place after final assembly, all components would be purged simultaneously)). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the assembly of Bowen in Bowen, col 11, In 1-11). 
Regarding claim 11, Hansen in view of Zimmerman discloses the invention as described in claim 1 but does not teach specifically teach wherein the at least one electrical connection is a flex circuit. However, Bowen teaches wherein the at least one electrical connection is a flex circuit (flexible printed circuit board (pcb) 25). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the flex circuit of Bowen to allow easy connection or disconnection for assembly or maintenance (Bowen, col 11, In 1-11).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758 and in further view of Kerr et al. US 4,221,966.
Regarding claim 9, Hansen in view of Zimmerman discloses the invention as described in claim 1 but does not specifically teach wherein the at least one electrical connection is a slip ring type connection. However, in a similar field, Kerr teaches wherein the at least one electrical connection is a slip ring type connection (see at least, col 2, In 55-60, a slip ring assembly). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the slip ring connection of Kerr to allow relative movement of components while still providing electrical connection (Kerr, col 2, In 52-66).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758 and in further view of Hough et al. US 2010/0001927.
(see at least Fig 4, assembly slide, [0040]). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the slip ring connection of Hough to enhance the flexibility of the device and reduce inconvenience to the user (Hough, [0004]).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758 and in further view of Willey US 2010/0264310.
Regarding claim 13, Hansen in view of Zimmerman discloses the invention as described in claim 1 but does not specifically teach wherein both of the at least one image sensing assembly and the at least one objective lens focus through rotational movement or translational movement. However, in a similar field, Willey teaches wherein both of the at least one image sensing assembly and the at least one objective lens focus through rotational movement or translational movement ([0026], focus of both channels 11, 13 is simultaneously adjusted by rotating a single focus mechanism 17 which translates the carriage assemblies). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the rotational or translational movement as taught by Willey to improve the focusing mechanisms with less cost (Willey, [0008]).
([0031], FIG. 2A, night vision optical device 10. [0028], image detector 24 may be an intensifier assembly or image intensifier camera). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with an integrated night vision device as taught by Willey to amplify the light the human eye utilizes to perceive images (Willey, [0004]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. US 2012/0098971 in view of Zimmermann et al. 2012/0162758 and in further view of Browne US 2012/0257005.
Regarding claim 19, Hansen in view of Zimmerman discloses the invention as described in claim 1 but does not specifically teach integrated into a night vision device containing at least 4 channels of objective lenses and image sensing assemblies, and at least 2 eyepieces. However, Browne teaches teach integrated into a night vision device ([0037], night vision device 100, Fig 2) containing at least 4 channels of objective lenses and image sensing assemblies ([0023] Fig 2, 210 a-d), and at least 2 eyepieces ([0047], eyepiece 350, Fig 3). It would have been obvious to one of ordinary skill in the art to provide the optical device of Hansen and Zimmerman with the objective lenses of Browne to enhance the field of view with an imaging assembly (Browne, [0007]).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 4, the prior art of Hansen taken either singly or in combination with any other prior art fails to suggest such an optical device including the specific arrangement:” wherein the at least one objective lens is independently purged from the at least one eyepiece and the at least one image sensing assembly”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872